Citation Nr: 0725334	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  05-27 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for rhinitis and/or 
sinusitis.

2.  Entitlement to an initial disability rating in excess of 
10 percent for right knee chondromalacia and arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to May 
1988 and from January 1989 to May 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee which granted service connection and assigned a 
noncompensable rating for right knee chondromalacia, 
effective from June 2004, and denied service connection for 
rhinitis and a left knee injury.  The veteran expressed 
disagreement with the rating assigned for the right knee 
disability and the denial of the left knee condition and 
rhinitis.  

In a July 2005 rating decision, the RO granted service 
connection for left knee arthritis, characterized the 
veteran's service-connected knee disability as "right knee 
chondromalacia and arthritis and left knee arthritis" and 
assigned a single rating of 10 percent, effective from June 
1, 2004.  

In an August 2005 rating decision, the RO determined that 
separate evaluations were warranted for each knee.  A 10 
percent rating was assigned for left knee arthritis and a 
separate 10 percent rating for right knee chondromalacia and 
arthritis, effective from June 1, 2004.

As the appeal regarding the evaluation of the service-
connected right knee disability involves an original claim, 
the Board has framed the issue as shown on the title page.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

Jurisdiction over the claims folder was subsequently 
transferred to the North Little Rock, Arkansas RO. 

In April 2006, the veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is associated with the claims 
folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he is entitled to a rating in 
excess of 10 percent for his service-connected right knee 
chondromalacia and arthritis.  Specifically, he contends that 
he is entitled to "10 percent for the arthritis alone" and 
"10 percent for the knee simply due to . . . painful 
movement and limited motion."  

At the April 2006 hearing, the veteran testified that he was 
treated for his right knee by the Little Rock VA emergency 
room twice in the preceding six months for swelling of his 
right knee.  These reports and any VA medical evidence dated 
thereafter have not been associated with the claims file.  
The RO should obtain all relevant VA treatment records from 
the Little Rock VAMC that could potentially be helpful in 
resolving the veteran's claims.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

Although the veteran testified that his knee is "probably 
the same" as it was when he was last examined in April 2005, 
he stated that it swells up if he walks or stands on it too 
long.  He further stated that his right knee is unstable when 
he puts pressure on it and that it "gave out" on him once.  
The veteran did not complain about these symptoms at the last 
VA examination in April 2005.  Thus, this may indicate a 
worsening of his disability.  As such, the AOJ should 
schedule the veteran for a new VA examination to determine 
the current severity of his right knee disorder.

The veteran further contends that he is entitled to service 
connection for rhinitis.  At the April 2006 hearing, the 
veteran testified that he received treatment from the Little 
Rock VA Medical Center the preceding day for "some problem 
with [his] sinus cavity."  The veteran indicated that he was 
scheduled for a six week follow-up examination with his 
primary care physician regarding his rhinitis, as well as an 
appointment with "the eye doctor" for a recent vision 
problem that he thinks "could" be related to the rhinitis.  
These reports and any VA medical evidence dated thereafter 
have not been associated with the claims file.  The RO should 
obtain all relevant VA treatment records from the Little Rock 
VAMC that could potentially be helpful in resolving the 
veteran's claims.  Bell, 2 Vet. App. at 611. 

The veteran asserts that his rhinitis symptoms "existed in 
military with distribution of Sudafed at each instance."  
The veteran's service medical records contain numerous 
references to a scratchy/sore throat, cough, and congestion.  
These symptoms could be indicative of either rhinitis or 
sinusitis.  Sudafed was prescribed on at least one occasion.  
The records also indicate that the veteran was diagnosed with 
sinusitis on several occasions.  The April 2005 VA general 
medical examination noted the veteran's complaints of 
frequent runny nose and sneezing and occasional sore throat.  
The veteran reported that "these symptoms have been going on 
for several years now" and "definitely noted this as a 
seasonal predilection with symptoms being aggravated on going 
outdoors."  The examiner diagnosed allergic rhinitis, but 
did not offer an opinion as to the etiology.  At the April 
2006 hearing, the veteran described having sinus problems.  
The hearing transcript indicates that when he was testifying 
as to where the symptoms related to rhinitis occurred, he 
pointed to his sinuses.  It is unclear as to whether the 
veteran is suffering from rhinitis or sinusitis, and the 
etiology of the condition(s).  Therefore, a medical opinion 
is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).    
  
Accordingly, the case is REMANDED for the following action: 

1.  Obtain VA records from the Little 
Rock, Arkansas VAMC from October 2005 to 
the present.

2.  Schedule the veteran for a VA 
examination to determine the current 
severity of his service-connected right 
knee disorder.  The claims file should be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examination report 
should reflect that such review was 
accomplished.  All indicated tests should 
be performed and all findings should be 
reported in detail.  

The examiner should document any 
limitation of motion, including any 
limitation of motion due to pain, and the 
presence and severity of any instability.  
The examiner should also describe any 
functional loss due to pain, weakness, or 
flare-ups, and document all objective 
evidence of those symptoms, including 
muscle atrophy.  The examiner should also 
document, to the extent possible, the 
frequency and duration of exacerbations 
of symptoms. 

3.  Schedule the veteran for an 
appropriate VA examination to determine 
whether the veteran is suffering from 
rhinitis and/or sinusitis, and the 
current nature and likely etiology of the 
condition(s).  The claims file and a copy 
of this remand should be made available 
to the examiner for review as part of the 
examination.  Based on the examination 
and review of the claims file, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any currently diagnosed rhinitis or 
sinusitis is related to service.  
Complete rationale for any opinion 
offered should be provided. 

4.  Thereafter, re-adjudicate the claims, 
to include consideration of staged 
ratings for the service-connected right 
knee disability.  If any benefit on 
appeal remains denied, issue a 
supplemental statement of the case and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

